Citation Nr: 1107653	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
asthma.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel












INTRODUCTION

The Veteran had active military service from September 1985 to 
April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In pertinent part of October 2008 decision, the RO 
granted the Veteran service connection for asthma with a 30 
percent disability rating effective May 1, 2008, the day after 
the Veteran's separation from service. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board has 
characterized that issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
an initial rating claim from a claim for an increased rating for 
disability already service-connected).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The October 2008 rating decision granted the Veteran service 
connection and an initial 30 percent disability rating for asthma 
under 38 C.F.R. § 4.97 Diagnostic Code 6602.  Diagnostic Code 
6602 provides the criteria for rating bronchial asthma.  In order 
for the Veteran to receive a higher rating of 60 percent there 
needs to be evidence of Forced Expiratory Volume in one second 
(FEV-1) of 40- to 55-percent of the predicted value, or; Forced 
Expiratory Volume in one second to Forced Vital Capacity (FEV-
1/FVC) of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  In order for the Veteran to warrant 
a 100 percent rating his asthma must be manifested by FEV-1 less 
than 40-percent of the predicted value, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97 Diagnostic Code 6602.

The Veteran's last VA examination was in March 2008, prior to the 
Veteran's discharge from service, and it was noted that he was on 
Zyrtec as needed, an Albuterol inhaler as needed, Flovent as 
needed, and Singulair daily.  Since the Veteran's VA examination, 
he has submitted a medical report from 2009 that notes that he 
was prescribed Symbicort.  The Board notes that Symbicort is 
partially a corticosteroid.  The Board finds that with a 
combination of this prescription and statements by the Veteran 
and his wife, a new VA examination is warranted.  When a veteran 
claims that his condition is worse than when originally rated, 
and when the available evidence is too old for an evaluation of 
the claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Due 
to the length of time since the last examination, and the 
complaints of possibly worsening symptomatology, a new VA 
examination would be helpful in providing a current snapshot of 
the severity of the asthma disability.    

Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional pertinent treatment 
records not currently of record.  Based on 
the Veteran's response, the RO should assist 
him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2.  The Veteran should be afforded a VA 
examination, with pulmonary function test, to 
determine the current severity of his asthma.  
The claims file must be made available 
to the examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should prepare a report of 
examination that details the current severity 
of his asthma.  The VA examiner should discuss 
the current medications that the Veteran is 
on, as described under 38 C.F.R. § 4.97 
Diagnostic Code 6602.  The examiner should 
discuss findings from a pulmonary function 
test and indicate whether the Veteran's asthma 
is manifested by:

(a)	FEV-1 of 40- to 55-percent of the 
predicted value, or; FEV-1/FVC of 40 to 55 
percent.
(b)	 FEV-1 less than 40-percent of the 
predicted value, or; FEV-1/FVC less than 40 
percent.
(c)	 At least monthly visits to a physician 
for required care of exacerbations. 
(d)	 Intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids.
The examiner should discuss all medicine 
that the Veteran is on and which ones, if 
any, are considered to be corticosteroids.
(e)	 Daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medications.
     
The examiner's findings must be stated in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The RO should then readjudicate 
the remaining claim on appeal.  If any benefit 
sought remains denied, the RO should issue an 
appropriate SSOC (Supplemental Statement of 
the Case) and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.

(Continued on next page.)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


